*DLD-054                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3133
                                       ___________

                           In re: ROBERT LEE HULL, SR.,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                      (Related to D. Del. Civ. No. 1:00-cv-00087)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 26, 2019

            Before: RESTREPO, PORTER and NYGAARD, Circuit Judges

                           (Opinion filed: December 27, 2019)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

Robert Lee Hull is a Delaware inmate serving a sentence of life imprisonment pursuant to

a conviction that became final 25 years ago. Hull has filed a mandamus petition in this

Court seeking unspecified relief. It appears from the exhibits attached to his petition,

however, that Hull is attempting to challenge his conviction or sentence. That is not a



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
permissible use of mandamus; Hull must instead comply with the procedures for filing

second or successive habeas petitions, set forth in 28 U.S.C. § 2244. See Samak v.

Warden, FCC Coleman-Medium, 766 F.3d 1271, 1285 (11th Cir. 2014); cf. In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997) (explaining that inmate may not use habeas

petition under § 2241 simply because he cannot meet AEDPA’s gatekeeping

requirements for second or successive habeas petitions). Accordingly, Hull’s mandamus

petition is denied. His motion for appointment of counsel is dismissed as moot.




                                            2